Citation Nr: 1036338	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral minimal 
osteoarthritis of the hip, claimed as secondary to service-
connected left knee disability.

2.  Entitlement to service connection for degenerative lumbar 
spine with sacroiliac joint dysfunction, to include as secondary 
to service-connected left knee disability.

3.  Entitlement to service connection for depressive disorder, 
claimed as secondary to service-connected disability(ies). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO, inter alia, 
denied service connection for bilateral hip disability, back 
disability, and depression.  In November 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in May 2008, and in June 2008, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the hearing, the Veteran's 
representative submitted additional medical evidence directly to 
the Board, with a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

Upon review of the Veteran's service treatment records, the Board 
finds that another theory of entitlement has been raised by the 
record pertinent to the lumbar spine claim.  The service 
treatment records reflect that the Veteran complained of low back 
pain, to include in the right sacroiliac joint, several times 
throughout service.  As discussed in more detail below, reports 
of recent VA examinations reflect that the Veteran still 
complains of the same type of pain (in the right sacroiliac 
joint).  Given the Veteran's assertions, the record, and what the 
RO has actually adjudicated, the Board has recharacterized this 
matter as reflected on the title page.

The Board's decision addressing the claim for service connection 
for bilateral minimal osteoarthritis of the hip secondary to 
service-connected left knee disability, is set forth below.  The 
claims for service connection for degenerative lumbar spine with 
sacroiliac joint dysfunction, to include as secondary to service-
connected left knee disability, and for depressive disorder, 
claimed as secondary to service-connected disability(ies), are 
addressed in the remand following the order; those matters are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

2.  The most persuasive medical opinion to address the question 
of whether there exists a nexus between bilateral minimal 
osteoarthritis of the hip and the Veteran's service-connected 
left knee disability is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral minimal 
osteoarthritis of the hip, claimed as secondary to service-
connected left knee disability, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service (or, as here, service-
connected disability)  and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice to 
the Veteran of what information and evidence was needed to 
substantiate the claim for secondary service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also included general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
September 2006 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the June 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA and private treatment records, and the reports of 
June 2006 and April 2008 VA examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for secondary service 
connection for minimal osteoarthritis of the hip is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board notes, at the outset, that the Veteran has not 
asserted, and the record does not reflect, that the Veteran's 
current bilateral hip disability is directly related to in-
service injury or disease.  Rather, the Veteran has consistently 
asserted that his hip disability is secondary to his service-
connected left knee disability.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board 
notes that, effective October 10, 2006, VA amended 38 C.F.R. § 
3.310 with regard to the requirements for establishing secondary 
service connection on an aggravation basis.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  However, given the basis for the 
denial as noted below, any further discussion of the amendment is 
unnecessary.]

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because the 
preponderance of the evidence establishes that the Veteran's 
bilateral minimal osteoarthritis of the hip was not caused and is 
not aggravated by his service-connected left knee disability.

The Veteran has been diagnosed with bilateral hip disability,  as 
evidenced, for example, by the April 2008 VA examination 
reflecting a diagnosis of bilateral minimal osteoarthritis of the 
hip, confirmed by x-ray.  The medical evidence of record, 
however, contains conflicting medical opinions as to the etiology 
of the Veteran's bilateral minimal osteoarthritis of the hip.

The Veteran was afforded a VA examination in June 2006.  The 
Veteran complained of bilateral hip pain.  The Veteran did not 
use any assistive devices for ambulation.  Radiculopathy was 
denied.  He walked unaided with no history of falls.  Gait showed 
a limp on the left lower extremity.  X-rays taken at the 
examination revealed minimal right-sided joint space loss, 
otherwise normal view of the hips.  After a full examination and 
review of the claims file, the examiner diagnosed the Veteran 
with degenerative joint disease of the right hip and synovitis of 
the left hip.  He opined that the Veteran's current degenerative 
arthritis of his hips was not caused or aggravated by his 
service-connected left knee disability.  No rationale was 
provided.

The Veteran was afforded another VA examination in April 2008.  
It was noted that the Veteran had undergone a total knee 
arthroplasty in April 2007.  He complained of hip pain on the 
right side of his posterior aspect of his hip.  The Veteran 
denied bilateral hip pain.  When asked if he had hip pain he 
pointed to the sacroiliac joint on the right side.  It was noted 
that the Veteran used no canes, crutches, braces, or assistive 
devices for his hip, and that he missed no time from work due to 
his disabilities.  He denied a history of trauma, injurious 
episodes, or falls.  Repetitive motions and prolonged use of his 
back caused back and hip pain, along the sacroiliac joint.

On objective examination, the Veteran walked predominantly on his 
left leg, despite having his left knee replacement on this leg.  
The Veteran walked with normal gait, although his first few steps 
revealed a slight limp with weight-bearing on the left leg.  
There was no gross swelling or misalignment of the hips, but  
tenderness over the sacroiliac joint was noted..  The Veteran was 
diagnosed with bilateral minimal osteoarthritis of the hip, 
confirmed on x-ray.  The Veteran had no gross abnormalities on 
the hip examination other than a minor limit in range of motion.  
The examiner opined that the Veteran's hips were not at least at 
likely as not related to his left knee because the Veteran's hips 
were equal on examination, and there was no compensatory 
mechanism.

During his Board hearing, the Veteran submitted a June 2010 
opinion from his private chiropractor.  The chiropractor opined 
that the Veteran's hip complaints more likely than not arose from 
and were secondarily linked to his left knee condition.  As 
rationale, the chiropractor noted that the "initial trauma to 
the knee more than likely injured his . . . hip joints."  No 
further discussion of the Veteran's bilateral hips was provided.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA examiner's opinion that 
it was not at least as likely as not-i.e., it was less likely 
than not-that the Veteran's bilateral minimal osteoarthritis of 
the hip is medically related to his bilateral left knee 
disability, is the most probative medical opinion on this point.  
Although the opinion was provided by a physician's assistant, it 
was approved by a supervisory physician, based on examination of 
the Veteran's records, and review of the pertinent evidence of 
record, including the Veteran's assertions, and supported by 
stated rationale.  The Board notes that VA examiner did not 
specifically address causation and aggravation, but, rather, only 
addressed medical relationship, in general.  However, in finding 
a medical relationship between the hips and left knee as unlikely 
based, in part, on  the fact that examination of the hips was 
equal, the examiner implicitly ruled out any medical relationship 
between the knee and hips.  Significantly, no medical opinion has 
been presented or identified that supports a finding of 
aggravation of the hips by the left knee.  

By contrast, the Board notes that, in the June 2010 opinion, the 
Veteran's private chiropractor failed to specifically discuss how 
the Veteran's bilateral hip disability is related to his left 
knee disability, other than to note that the initial trauma to 
the knee more than likely injured his hip joints.  Notably, the 
chiropractor did not note review the Veteran's records of the in-
service injury; and, in fact, review of the Veteran's service 
treatment records reveal only that the Veteran suffered a 
twisting accident of his knee while skiing.  However, no in-
service injury or trauma to the hip was noted, nor has any such 
injury or trauma been alleged by the Veteran, himself.  As the 
chiropractor's opinion is not supported by stated rationale or 
the record, his opinion is afforded little, if any, evidentiary 
weight.

In short, the most persuasive medical opinion evidence weighs 
against the claim.

Finally, as for any direct assertions by the Veteran, his wife, 
and his representative that there exists a medical nexus between 
his bilateral minimal osteoarthritis of the hip and his left knee 
disability, such evidence provides no basis for allowance of the 
claim.  As indicated above, the matters on which this claim 
turns-medical causation or aggravation-are matters within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As none of the identified 
individuals is shown to be other than a layperson without 
appropriate medical training and expertise, none is competent to 
render a probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
secondary service connection for bilateral minimal osteoarthritis 
of the hip must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,1 Vet. App. at 53-
56.




ORDER

Service connection for bilateral minimal osteoarthritis of the 
hip, claimed as secondary to service-connected left knee 
disability, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

In June 2006 and April 2008, the Veteran underwent VA 
examination.  The examiner was to provide an opinion as to 
whether it was at least as likely as not that the Veteran's back 
disability was secondary to his service-connected left knee 
disability.  In June 2006, the examiner opined that the Veteran's 
back disability was not caused or aggravated by his left knee.  
The examiner included no rationale for his opinion.  In April 
2008, the examiner noted that the Veteran's sacroiliac joint 
pain-not his left knee- as causing the Veteran's altered gait.  
The examiner opined that therefore, it was at least as likely 
than not that the Veteran's back was caused by his knee 
disability.  As rationale, he noted that there was no other cause 
for a compensatory mechanism other than his pain in his 
sacroiliac joint.  These statements are completely conflicting.

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

As the Board finds both of the noted opinions inadequate due to 
missing or confusing rationale, a new examination and medical 
opinion-based on full review of the record and supported by 
stated rationale-is needed to fairly resolve the Veteran's 
service connection claim for his back disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As previously noted, the record raises the theory of entitlement 
of direct service connection for the Veteran's degenerative 
lumbar spine with sacroiliac joint dysfunction.  The Veteran's 
service treatment records reflect several complaints of right-
sided sacroiliac pain and low back pain.  During the Veteran's 
most recent VA examination in April 2008, the Veteran indicated 
that his pain, which he attributed to his back and hip, was from 
his sacroiliac joint on his right side.  The examiner diagnosed 
the Veteran with degenerative lumbar spine, with sacroiliac joint 
dysfunction, causing an altered gait.  Therefore, on remand, the 
examining physician should also comment as to a relationship, if 
any, between the Veteran's in-service complaints of right-sided 
sacroiliac joint and low back pain, and his current diagnosis of 
degenerative lumbar spine with sacroiliac joint dysfunction.

Pertinent to the Veteran's claim for service connection for 
depressive disorder, the record also includes  July 2006 and 
April 2008 VA examination reports.  The July 2006 and August 2008 
examiners found that the Veteran did not have a current 
psychiatric disability.  During his Board hearing, the Veteran 
submitted a June 2010 private psychiatric examination report, 
containing a diagnosis of depressive disorder not otherwise 
specified (NOS) (minor depressive disorder).  The examiner noted 
that a diagnosis of mood disorder due to general medical 
condition was considered, but ruled out, because while the 
Veteran's chronic pain had a negative impact on his mood and was 
likely a strong contributing factor to his depression, there was 
no evidence that the disturbance was a direct physiological 
consequence of his medical problems.

The diagnosis of depressive disorder, taken together with an 
opinion that the Veteran's "chronic pain" was likely a "strong 
contributing factor to his depression," suggest that Veteran may 
have current depressive disorder related to his service-connected 
disability(ies).  However, the record includes no actual opinion 
addressing the medical relationship, if any, between current 
diagnosis of depressive disorder, and his service-connected 
disability(ies).  Under these circumstances, the Board finds that 
a medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; McLendon, supra.

Accordingly, on remand, the RO should arrange for the Veteran to 
undergo orthopedic examination of his lumbar spine, by an 
appropriate physician, as well as VA examination by a 
psychologist or psychiatrist, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of the 
claim(s) for service connection (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center in Portland, Oregon, dated through August 17, 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the above-
noted facility all outstanding records of VA treatment and/or 
evaluation of the Veteran since August 17, 2007.  The RO should 
follow the current procedures prescribed in 38 C.F.R. § 3.159(c) 
as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
letter should inform the Veteran of the information and evidence 
necessary to substantiate his claim for service connection for 
degenerative lumbar spine with sacroiliac joint dysfunction on a 
direct basis, and should specify what evidence VA will provide 
and what evidence the Veteran is to provide.  The RO should also 
ensure that its notice to the Veteran meets the requirements of 
the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly as regards disability ratings and effective 
dates-as appropriate.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims remaining on appeal.  The 
RO's adjudication of the claims should include consideration of 
all records added to the claims file since the RO's last 
adjudication of the claim-to include, for the sake of 
efficiency, records submitted during the Board hearing.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since August 17, 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should furnish to the Veteran and 
his representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the remaining claims on appeal that is not 
currently of record.

In its letter, the RO should explain how to 
establish entitlement to service connection 
for lumbar spine disability on a direct 
basis, as well as the evidence that will be 
obtained by VA and the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly, as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current disability(ies) affecting the lumbar 
spine, to include previously diagnosed 
degenerative lumbar spine with sacroiliac 
joint dysfunction.  Then, with respect to 
each such diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability), that 
the disability (a) had its onset in or is 
otherwise medically related to service; or 
(b) was caused, or is aggravated (permanently 
worsened beyond natural progression), by 
service-connected disability(ies).  If 
aggravation of lumbar by service-connected 
left knee and/or other disability is found, 
the examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  

In rendering the requested opinions, the 
physician should specifically consider the 
in- and post-service treatment records. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  Thereafter, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychologist or psychiatrist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The psychologist or psychiatrist should 
clearly identify all current psychiatric 
disability(ies).  Then, with respect to each 
such diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability), that 
the disability (a) was caused, or (b) is 
aggravated (permanently worsened beyond the 
natural progression) by service-connected 
disability(ies) (the left knee, and/or the 
lumbar spine, if service connection is 
established).  If aggravation of diagnosed 
psychiatric disability by any service-
connected disability(ies) is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  

In rendering the requested opinions, examiner 
must specifically consider comment on prior 
VA examinations (to include joint 
examinations) and the June 2010 private 
examination, as well as other pertinent 
evidence and lay assertions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for degenerative lumbar spine with sacroiliac 
joint dysfunction on both a direct basis and 
as secondary to service-connected left knee 
disability, as well as the claim for service 
connection for depressive disorder as 
secondary to service-connected 
disability(ies).  The RO should adjudicate 
each claim in light of all pertinent evidence 
(to particularly include all that added to 
the claims file since the RO's last 
adjudication of these claims, to include that 
submitted during the Board hearing).

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


